Crockett, J.,
Upon petition for rehearing in tbe nature of a prayer for a modification of tbe foregoing opinion, so tbat a new trial could be bad in tbe Court below, delivered tbe opinion of tbe Court: Wallaoe, J., and Bhodes, C. J., concurring:
*92Tbe petition for a rebearing discloses no sufficient reason for modifying tbe opinion recently delivered in tbis case. It appears from tbe agreed statement tbat “tbe plaintiff’s counsel, although not denying tbe general effect on tbe value of tbe defendant’s property by tbe agreement with tbe railroad company in question, denied tbat tbe defendant bad a right to make any sucb improvement unless tbe same was immediately upon the defendant’s property in question, and insisted tbat any sucb indirect improvement, by wbicb tbe price of tbe property might be increased, would not come within tbe authority conferred by tbe articles of incorporation upon tbe Trustees.”
Tbe plaintiff rested bis case in tbe Court below solely on tbe proposition tbat tbe Trustees bad not tbe power in law to bind tbe corporation by tbe contract entered into with tbe railroad company, but admitted on tbe trial, as we have seen, tbat tbe effect of tbe agreement was greatly to enhance tbe value of tbe property, and be now asks tbat a new trial be awarded to afford him an opportunity to prove tbat tbe agreement did not have tbat effect. Sucb a practice is wholly inadmissible. Tbe plaintiff is bound by bis admissions made on tbe trial, and should not now be allowed to controvert their truth.
Nor do I discover any reason to doubt tbe correctness of tbe conclusion wbicb we arrived at, as to tbe power of tbe 'Trustees to enter into tbe contract with the railroad company.
Behearing denied.
Spbaote, J., and Temple, S.r expressed no opinion.